DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (9,074,748). 
With respect to claim 1, Yang teaches light box (Figs. 5-8), comprising: a first case (18’’), comprising an upper cover (top surface 18’’) and a plurality of sidewalls (181’’, 183’’, and 185’’), a first sidewall (183’’) of the plurality of sidewalls has a horizontal light guiding slot (slot in 183’’); a second case (14), comprising a bottom plate (bottom surface of 14), wherein the upper cover, the bottom plate and the plurality of sidewalls form a storage space (Figs. 5-8); and a light emitting module (145), placed in parallel to the bottom plate in the storage space (Figs. 5-8), and; a light guiding element (16), placed in parallel to the first sidewall in the storage space, configured to guide a light generated from the light emitting module outward from the horizontal light guiding slot (14A and 14B), wherein the light guiding element (16) is shaped as comprises as first transparent surface (vertical surface of 16) and a second transparent surface (top horizontal and curved surface of 16), the first transparent surface is parallel to the first sidewall (Figs. 5-8), the second transparent surface and the first transparent surface form an L-like shape (see the non-shaded area of the marked-up picture below to see the “L-like” shape) having an included angle slightly larger than 90 degrees (Figs. 5-6), wherein the second transparent surface (top horizontal and surfaces of 16) and the first transparent surface (vertical surface of 16) face the horizontal light guiding slot (14A and 14B), and the second surface aligns an inclined surface (surface of 18” that abuts the top horizontal and curved surface of 16) of the first case (18”) facing the horizontal light guiding slot (Figs. 5-8).  

    PNG
    media_image1.png
    450
    377
    media_image1.png
    Greyscale

As for claim 4, Yang teaches wherein a width of the horizontal light guiding slot (slot in 183’’) is not consistent from its left to its right (Fig. 5).  

As for claim 7, Yang teaches a light guiding mask (161), placed on the first transparent surface (163); wherein the light guiding mask has a hollow region, which forms a pattern (Figs. 2 and 5-8).  
As for claims 11, 14, and 17, Yang teaches all of the claimed elements, as is discussed above.

Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (9,322,978).
With respect to claim 1, Lin teaches light box (Figs. 1-2), comprising: a first case (10), comprising an upper cover (bottom surface of 10; *note that “upper” is a matter of orientation and perspective) and a plurality of sidewalls (Figs. 1-2), a first sidewall of the plurality of sidewalls has a horizontal light guiding slot (slot for 20); a second case (113), comprising a bottom plate (surface of 113; *note that “bottom” is a matter of orientation and perspective), wherein the upper cover, the bottom plate and the plurality of sidewalls form a storage space (Figs. 1-2); a light emitting module (112), placed in parallel to the bottom plate and the upper cover in the storage space (Figs. 1-2), a light guiding element (20), place in parallel to the first sidewall in the storage space, configured to guide a light generated from the light emitting module outward from the horizontal light guiding slot (14A and 14B), wherein the light guiding element (20) is shaped as comprises as first transparent surface (22) and a second transparent surface (24), the first transparent surface is parallel to the first sidewall (Figs. 1-2), the second transparent surface and the first transparent surface form an L-like shape (see the marked-up picture below to see the “L-like” shape) having an included angle slightly larger than 90 degrees (Figs. 1-2).  

    PNG
    media_image2.png
    545
    840
    media_image2.png
    Greyscale
  
As for claim 2, Lin teaches wherein the light emitting module comprises: a printed circuit board (113; column 4, lines 31-42); at least one light emitting element, placed on the printed circuit board and adjacent to the first sidewall (figs. 1-2); and a cable connector part (cable part of 113 shown in Figs. 1-2), placed on the printed circuit board and adjacent to a second sidewall opposite to the first sidewall, a third sidewall or a fourth sidewall, configured to connect to a power line or a signal line (Figs. 1-2; column 4, lines 31-42).  
As for claim 3, Lin teaches wherein the cable connector part is a connector, and the second sidewall, the third sidewall, or the fourth sidewall has an opening (Figs. 1-2; column 4, lines 31-42).  
As for claim 10, Lin teaches wherein the light guiding element is manufactured with Polymethyl methacrylate (PMMA) (column 3, lines 51-54).  
As for claims 11-13 and 20, Lin teaches all of the claimed elements, as is discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Melzner et al. (2010/0219758).
With respect to claims 8 and 9, Yang teaches all of the claimed elements, as is discussed above, as well as teaching wherein a third sidewall of the plurality of sidewalls and a fourth sidewall of the plurality of sidewalls respectively have a groove, configured to allow the light box to be fixed on an object; wherein the third sidewall is opposite to the fourth sidewall (Figs. 5-8) [claim 8]. Yang does not explicitly teach a sidewall has a groove, configured to allow a light box to be fixed on an object through a copper pillar (claim 8); wherein the bottom plate comprises a positioning element, the light emitting module comprises a positioning hole, and the positioning element passes through the positioning hole to fix the light emitting module (claim 9). 
As for claim 8, Melzner also drawn to light boxes (paragraph 185), teaches a sidewall (2) has a groove (Fig. 12), configured to allow a light box to be fixed on an object through a copper pillar (paragraphs 157-159).
As for claim 9, Melzner teaches wherein the bottom plate comprises a positioning element, the light emitting module comprises a positioning hole, and the positioning element passes through the positioning hole to fix the light emitting module (Fig. 12 and paragraphs 157-159).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the groove, copper pillar, positioning element, and positioning hole of Melzner in the sidewall, bottom plate, and light emitting module of Yang, in order to provide simple mechanical connection and excellent heat conduction (paragraph 157 of Melzner). 

As for claims 18 and 19, Yang and Melzner teach all of the claimed elements, as is discussed above. 






Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive. 
The Applicant initially argues that “Yang fails to disclose ‘the second transparent surface aligns an inclined surface of the first case facing the horizontal light guiding slot’”. Contrary to the Applicant’s arguments, there are a variety of interpretations that teach the second transparent surface (top horizontal and curved surface of 16) aligns an inclined surface (surface of 18” that abuts the top horizontal and curved surface of 16) of the first case facing the horizontal light guiding slot. These portions are adjacent, having matching shapes, and are parallel, as is seen in Figs. 5-8. 
The Applicant points to the bottom horizontal and curved surface of 16 as the second transparent surface as the second transparent surface and an outside inclined portion of 18” as the inclined surface. But even by this interpretation, the thickness of 18” (see Fig. 7) and the length of bottom surface of 16 (see Fig. 8) are aligned and parallel. While these elements are not the Examiner’s interpretation as laid out above, the claim language is broad enough to reasonably read on these elements as well. 
The Lin reference teaches a vertical sidewall of the case (10) extending parallel to the second transparent surface (Figs. 1-2), thus is reasonably interpreted as “aligned”. 




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             12/12/2022